April 21, 2006

Mr. W. Wendell Hall
300 Convent Street, Suite 2200
San Antonio, TX 78205-3792

Mr. Shannon H. Ratliff
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984

Mr. Homero G. Martinez
2018 Sta. Ursula Ave.
Laredo, TX 78040

Mr. Kenneth A. Valls
600 San Bernardo Avenue, Suite 800
Laredo, TX 78042-0048
Mr. Randall A. Pulman
6919 Blanco Road
San Antonio, TX 78216

Mr. Bruce John Werstak III
5810 San Bernardo Ave, Suite 400
Laredo, TX 78041

Mr. Jason Murray Davis
5945 Broadway
San Antonio, TX 78209

Mr. Michael W. Perrin
1100 Louisiana, Suite 4000
Houston, TX 77002-5213

RE:   Case Number:  04-0160
      Court of Appeals Number:  04-01-00204-CV

Style:      MARIA CRISTINA BRITTINGHAM-SADA DE AYALA
      v.
      KEVIN MICHAEL MACKIE, ADMINISTRATOR OF THE ANCILLARY ESTATE OF JUAN
      ROBERTO BRITTINGHAM-MCLEAN, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice O'Neill and Justice  Green
not sitting)


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie Ramirez   |
|   |Ibarra               |
|   |Mr. Dan Crutchfield  |
|   |Mr. Adam P. Schiffer |